Order reversed on the law and facts and verdict reinstated, with costs. We are of the opinion that there was sufficient evidence to justify the charge made by the trial justice in respect to the plaintiff leaving the side of the street when the signal light was against him, and this was substantiaEy conceded by the counsel for the plaintiff in the subsequent requests, and that no other error of law or fact is found to justify the exercise of the power of the trial court to set aside the verdict. AE concur. Present1— Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.